Order modified by striking therefrom the provisions adjudicating the claims of depositors as to preference and the *836question of the rights of the city of Mount Vernon in respect to its deposit and the bonds and certificates held by it as collateral security therefor; and as so modified affirmed, without costs. The questions of preference and the rights of one holding collateral security, whether having a substantial basis or otherwise, were not properly before the court on this question of approval of a general plan in a statutory proceeding. The questions of preference and other rights must be determined by another tribunal when those questions are directly and not collaterally involved. We do not pass upon the validity of the statute under which the Special Term acted or the Superintendent may act. We do not interpret the order herein as affecting any action or the right of any present or future litigant in respect to the liability of the officers and directors of the bank before rehabilitation for misfeasance, malfeasance or other wrongful acts resulting in waste, misappropriation or dissipation of the assets of the bank; nor of liability of the bank itself. Appeal from order denying reargument dismissed, without costs. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.